Citation Nr: 1021066	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-13 062	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left eye disorder, 
residuals of a shell fragment wound to the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The file was subsequently transferred 
to the jurisdiction of the Indianapolis, Indiana RO

The Veteran testified before a decision review officer (DRO) 
at a hearing in February 2007.  A transcript of the hearing 
is of record.  

The Board notes that the issue was certified to the Board as 
service connection for astigmatism or presbyopia, residuals 
of a shell fragment wound to the left eye.  However, as 
discussed below, the evidence shows that the Veteran has also 
been diagnosed with myopia and a cataract in his left eye; 
during the course of the appeal, the RO denied service 
connection for a left eye disorder generally.  Therefore, the 
Board has framed the issue as set forth on the title page.


FINDING OF FACT

The Veteran does not have a left eye disorder that is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

The Veteran does not have a left eye disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 4.9 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured a VA examination in furtherance of his 
claim.  VA has no duty to inform or assist that was not met.

A VA opinion with respect to the issue on appeal was obtained 
in August 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted above, the Board finds that the VA opinion obtained 
in this case was sufficient, as it was predicated on a full 
reading of the VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
the statements of the appellant, and provides an explanation 
for the opinions stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claim

The Veteran contends that he has a left eye disorder that is 
the result of a shell fragment wound incurred in service.  

Law 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  Id.



Analysis

The Veteran's STRs show that he incurred a blunt force trauma 
to the cornea of his right eye in December 1967.  However, 
the Veteran's report of medical history at his separation 
examination in February 1969 shows that he reported that he 
had sharp material in his left eye, but that it had been 
removed and his sight was fine.  He did not report any 
residuals.  The Veteran's eyes were found to be normal on the 
separation examination, and his visual acuity was 20/20 in 
both eyes.  There is no indication in the STRs of any 
residuals of the shell fragment wound.  

The Board notes that the Veteran received the Purple Heart 
and the Combat Infantry Badge (CIB), rendering him a combat 
veteran.  In the case of any veteran who engaged in combat 
with the enemy in active service, the Secretary of VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Thus, the Board 
finds that even though the December 1967 STR shows that it 
was the Veteran's right eye that was injured, since the 
Veteran is a combat veteran and he reported in 1969 that it 
was his left eye that was injured; the Board finds that it 
was in fact the Veteran's left eye that was injured in 
service. 

Post-service medical records show that the Veteran was 
diagnosed with astigmatism and myopia in 1996 and with early 
nuclear sclerotic cataracts in 2004.  A private treatment 
record dated in August 2004 indicates that the early cataract 
was probably due to age; no one could say if it was related 
to trauma 25 years earlier.  A letter from J.B., O.D. dated 
in March 2007 shows that the Veteran's in-service injury may 
have caused a premature cataract to form.  It was his opinion 
that the Veteran's left eye condition was at least as likely 
as not the result or related to the superficial shrapnel 
would received in service.  He did not provide any rationale 
for his opinion.
The Veteran was afforded a VA examination in August 2007.  
His claims file was reviewed.  The Veteran was diagnosed with 
history of blunt trauma; status post-radial and astigmatic 
keratotomy bilaterally for correction of essentially 
symmetric astigmatism and myopia beginning in May 1996; 
status post-immature cataract removal with the intention of 
further reducing residual refractive error, left eye; and 
mild residual astigmatism bilaterally following an exhaustive 
examination.  With regards to the history of blunt trauma, 
the examiner found no remaining evidence of trauma (other 
than surgical) in either eye.  Regarding the cataract 
removal, the examiner opined that it was not secondary to the 
shrapnel injury because it was done with the intention of 
further reducing residual refractive error.  

Here, the evidence shows that the Veteran injured his left 
eye in service, and that he has been diagnosed with 
astigmatism, myopia, and cataracts post-service.  As noted 
above, astigmatism, and myopia are refractive errors of the 
eye for which service connection cannot be granted absent a 
superimposed disease or injury which created additional 
disability.  In this case, the Board finds that the Veteran 
did have a superimposed injury to his left eye; the shrapnel 
fragment wound in 1967.  However, the evidence does not show 
any additional disability as a result of the in-service 
injury.  The Veteran himself reported on his discharge 
examination that his sight was fine; his discharge 
examination showed normal eyes with normal visual acuity, and 
there is nothing in the Veteran's STRs to suggest any 
residuals as a result of the 1967 injury.  Moreover, the 
first diagnosis of any left eye disorder is not until 1996; 
more than 25 years after his discharge from service.  The VA 
examiner did not opine that the Veteran's shell fragment 
wound created any additional disability; instead, the 
examiner found no remaining evidence of trauma (other than 
surgical).  In sum, the objective medical evidence of record 
does not show that the shell fragment wound caused any 
additional disability to the Veteran's refractive eye errors.  

The Board acknowledges Dr. J.B.'s opinion that the Veteran's 
left eye condition is related to his military service.  
However, he did not provide any rationale for his opinion; 
the opinion does not indicate that the Veteran's shell 
fragment wound caused additionally disability to his 
refractive errors.  With regards to the Veteran's early 
cataract, the Board finds that this opinion is not probative 
because it is inconsistent and speculative.  Dr. J.B. first 
opines that the Veteran's injury "may" have caused a 
premature cataract to form, which equally implies that the 
Veteran's cataract may not have been related to his in-
service injury.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (implication of medical opinion that a veteran may 
have been having symptoms prior to diagnosis of multiple 
sclerosis is that the veteran "may not have" been showing 
symptoms).  Service connection may not be based on a resort 
to speculation or even remote possibility, and medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Obert, 5 Vet. App. At 33.  After 
providing a speculative opinion, Dr. J.B. then opined that 
the Veteran's left eye condition was at least as likely as 
not related to his service, which contradicts his opinion 
that the Veteran's left cataract may have been related to his 
military service.  Therefore, the Board does not find Dr. 
J.B.'s opinion probative as the etiology of the Veteran's 
left eye disorder.  

Additionally, with regards to the Veteran's post-immature 
left cataract removal, the VA examiner opined that it was not 
the result of the shell fragment wound because it was done 
with the intention of further reducing residual refractive 
error. Moreover, a private treatment record dated in August 
2004 indicates that the Veteran's cataract was probably 
related to age and that no one could say if it was related to 
trauma 25 years earlier.  In sum, the objective medical 
evidence of record does not indicate that the Veteran's shell 
fragment wound caused his cataract.  

Notwithstanding the Veteran's in-service injury and his post-
service diagnoses, the Board notes that the Court has 
indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Thus, the lack of any objective evidence of 
left eye complaints, symptoms, or findings for more than 25 
years between the period of active service and his claim for 
service connection is itself evidence which tends to show no 
additional disability was incurred as a result of the shell 
fragment wound. 

The Board acknowledges the Veteran's belief that he has a 
left eye disorder related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have a 
left eye disorder that is traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for a left eye disorder, 
residuals of shell fragment wound to left eye is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


